Citation Nr: 0418795	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-21 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence was received to reopen 
a service connection claim for a gastrointestinal disorder.

4.  Whether new and material evidence was received to reopen 
a service connection claim for a sinus disorder.

5.  Whether new and material evidence was received to reopen 
a service connection claim for onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Although the RO adjudicated the issues concerning a 
gastrointestinal disorder, a sinus disorder, and 
onychomycosis on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issues on the title page as whether new and material 
evidence has been submitted to reopen these claims for 
service connection.

The service connection claims on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In a November 1970 rating decision the RO denied 
entitlement to service connection for a gastrointestinal 
disorder, a sinus disorder, and onychomycosis, based upon a 
finding that the evidence did not show the disorders were 
incurred during active service.

2.  Evidence added to the record since the November 1970 
rating decision includes service and post-service medical 
evidence that was not previously submitted to agency 
decisionmakers, that is related to an unestablished fact 
necessary to substantiate these claims, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and which raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a gastrointestinal 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a sinus disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for onychomycosis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The veteran was notified of the provisions of 
the VCAA and how it applied to his service connection claims 
by correspondence issued in April 2004.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a November 1970 rating decision the Board denied 
entitlement to service connection for a gastrointestinal 
disorder, a sinus disorder, and onychomycosis, based upon a 
finding that the evidence did not show the disorders were 
incurred during active service.  The veteran was notified of 
that decision, but did not appeal.  The determination 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1104 (2003).  

The Board finds that the evidence added to the claims file 
since the November 1970 determination includes new evidence 
that was not previously submitted to agency decisionmakers 
related to an unestablished fact necessary to substantiate 
these claims, that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and which raises a 
reasonable possibility of substantiating the claims.  The new 
evidence includes service medical reports showing the veteran 
was treated for onychomycosis in December 1968, recurrent 
upper respiratory infection in May 1969, and abdominal pain 
in August 1969.  As that evidence addresses directly the 
basis for the prior denial of the claim, it is "new and 
material" and the claim must be reopened.

Although the RO adjudicated the veteran's service connection 
claims on the merits, the Board finds additional development 
is required for adequate determinations as to these matters.  
Therefore, these issues are addressed in the remand section 
of this decision.


ORDER

The claim for entitlement to service connection for a 
gastrointestinal disorder is reopened.

The claim for entitlement to service connection for a sinus 
disorder is reopened.

The claim for entitlement to service connection for 
onychomycosis is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence issued in April 2004.  The notice, however, 
did not specifically request or tell the claimant to provide 
any evidence in his possession that pertains to the claims or 
something to the effect that he should "give us everything 
you've got pertaining to your claim(s)."  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
service medical records recently added to the record show the 
veteran was treated for onychomycosis in December 1968, 
recurrent upper respiratory infection in May 1969, and 
abdominal pain in August 1969.  Private medical records show 
the veteran has been treated for sinusitis, heartburn, and 
onychomycosis.  As these matters have not been adequately 
addressed by VA examination, the Board finds additional 
development is required prior to appellate review.

The Board also notes that he claims he has PTSD and tinnitus 
as a result of incidents incurred during active service in 
Vietnam.  He contends, in essence, that his tinnitus is the 
result of combat-related noise exposure and that his PTSD is 
due to traumatic events he witnessed during active service.  
He has described specific stressor events including (1) that 
in February 1968 the airplane bringing him to Vietnam landed 
during an enemy attack during the Tet Offensive, (2) that in 
approximately May or June 1968 he witnessed a helicopter 
explode in mid-air, (3) that in approximately May or June 
1968 he witnessed a 5-year old Vietnamese girl die from a 
gunshot wound, (4) that in approximately October 1968 he had 
seen the body of a Vietnamese man who had been shot in the 
head, (5) that in approximately November or December 1968 he 
witnessed a Vietnamese woman run over by service department 
trucks, and (6) that in approximately January 1969 he 
accidentally walked into a hospital room filled with the body 
bags of dead servicemen.  He has also described having been 
exposed to mortar explosions and machine gun fire during 
enemy attacks without specific details as to when these 
events occurred.  Based upon the evidence of record, the 
Board finds his claims of having experienced mortar attacks 
(presumably, based upon his August 2003 correspondence, 
incurred upon his arrival in February 1968 and during the 
first few months of his service in Vietnam) and of having 
witnessed a helicopter explosion in approximately May or June 
1968 are stressor events that may be verified by review of 
service department records.  Therefore, additional 
development is required prior to appellate review.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) as the 
governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), Court held 
that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should attempt to verify the 
veteran's claimed stressor events in 
Vietnam from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

3.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events, 
if any, have been verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

4.  If the RO finds the veteran engaged 
in combat with the enemy or if a specific 
stressor event is verified, the veteran 
should be scheduled for a VA psychiatric 
examination for an opinion as to whether 
it is as likely as not that he has a 
psychiatric disorder (under DSM-IV 
criteria) related to any verified events 
in service.  The examiner should be 
informed of the RO's determinations as to 
whether the veteran engaged in combat 
with the enemy and of any verified events 
in this case.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

5.  If the RO finds the veteran engaged 
in combat with the enemy, the veteran 
should be scheduled for an appropriate 
examination for an opinion as to whether 
it is as likely as not his tinnitus was 
incurred as a result of combat noise 
exposure during active service in 
Vietnam.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

6.  The veteran should be scheduled for 
appropriate examinations for opinions as 
to whether it is as likely as not that he 
has present gastrointestinal, sinus, or 
onychomycosis disorders that were 
incurred in or aggravated by active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
provide a complete rationale for any 
opinion given and should reconcile the 
opinion with the other medical evidence 
of record.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations, 
including 38 U.S.C.A. § 1154.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



